Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION    
Response to Amendment
2.	Applicant’s amendments filed 7/26/2021 are accepted and entered. In this amendment, claims 9 and 17 have been amended. In response, the 101 rejection to claims 9, 11-17 and 19-20 is withdrawn.
Response to Argument
3.	Applicant’s arguments filed on 7/26/2021 have been fully considered, however, the arguments regarding the prior art rejection are not persuasive for the reason below:
	In response to Applicant’s arguments regarding Tavares does not teach “second feature vector” in pages 9-11, the Examiner respectfully disagrees.
	Tavares discloses “many features are logged may vary from site to site, from drilling company to another, see [0034], log values are extracted for the depths, see [0035], log values at location (depth) where the rock sample was collected, see [0036]. Thus, log values, e.g. include rock sample collected which was extracted considered “first feature vector”.  
	Tavares discloses rock sample being collected along the well at locations/depths, e.g. between 10 ft to 50 ft, the rock sample is analyzed, and a log is generated for each mineralogical, textual, petrophysical, and elastic property has been obtained from the rock analysis considered “a second feature vector”, see [0032], where rock sample is 
 	Applicant’s specification does not explain further regarding “a first/second feature vector” other than “the first feature vector indicative of a drilling environment classification” and “the second feature vector is indicative of elastic properties of a geological formation (spec, page 1).
	In addition, Applicant’s arguments “In fact, the purported "second feature vector" found in Tavares by the Examiner is at locations without rock samples” in page 11.
	As stated in the previous Office action the Examiner addressed “generate rock analysis at location “without rock sample” it means “elastic properties” (see [0008], [0027], [0041] ).
	 Further, in page 10, Applicant’s argument “as noted in the specification, [0023], “the first feature vector and the second feature vector share the same input data”.
	In response to applicant’s argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “the first feature vector and the second feature vector share the same input data” are not recited in the rejected claims. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
	Thus, Applicant’s arguments are not persuasive.  
AIA  Statement - 35 USC § 102 & 103  
4. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
Claim Rejections - 35 USC § 103
5. 	 The following is a quotation under AIA  of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action.

A patent may not be obtained though the invention is not identically disclosed or
described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

 
6	Claims 1-3, 6-11, and 14-19 are rejected under AIA  35 U.S.C. 103 as being obvious over Tavares (US 2019/0266501 – of record) in view of Matsunaga (US patent 9,659,239 of record). 
 As per Claims 1, 9, and 17, Tavares teaches a method, CRM, and system (paras 0001, 0009) comprising: 	
Extracting, by a computer system, a first feature vector from data acquired during drilling (log values are extracted, Fig 3, [0035]-[0036] ), log values considered “feature vectors”, see Fig 2), the data comprising at least drilling parameters (e.g. rotary bit, [0003], or Rate of Penetration (ROP), [0049] ), the first feature 5vector indicative of a drilling environment classification (e.g. values of feature measured along the well include rock samples, [0028], [0032]-[0033] ), rock sample locations considered “a drilling environment classification”, e.g. at 0.5 ft interval, [0047]. Thus, the feature value includes rock samples considered “a first feature vector”). 

selecting, by the computer system, a machine learning regression algorithm from a 10plurality of machine learning regression algorithms based on the drilling environment classification ( [0036], [0042]).  
extracting, by the computer system, a second feature vector from the data acquired during drilling based on the drilling environment classification ( when the drilling goes deeper, e.g. at 50 ft interval, see [0043]-[0048] ), the feature value measured is extract and used to predict the values at locations without rock samples “elastic properties” considered “a second feature vector”, see [0029], [0046]) and the selected machine learning regression algorithm, [0045], see also above at selecting step), the second feature vector 15indicative of elastic properties of a geological formation ( [0032], [0041]); 
determining, by the selected machine learning regression algorithm, the elastic properties of the geological formation based on the second feature vector ( [0050]-[0052]); and
generating, on a display device of the computer system, a graphical representation 20of the elastic properties of the geological formation (generate rock analysis at location without rock samples (“elastic properties”), Fig 14, display 1420, paras [0005], [0054]-[0057]). 

Tavares does not explicitly clarify the feature vectors of machine learning. 
However, Matsunaga discloses and clarify that a machine learning device acquires “n” learning images to be used as classification, where a feature vector acquires a feature vector representing a feature from each of the “n” learning images (see abstract, Col 4 lines 64-66).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to modify the teaching of Tavares to clarify that the feature vector that acquired from the machine learning has quantified local four features and acquired four components of the feature vector as taught by Matsunaga (Col 4 lines 64-66) as such that would simplify the machine learning performed the values of one or more features or “feature vector” in Tavares. 
As per Claims 2, 10, and 18, Tavares in view of Matsunaga teaches the method, CRM, and system of claims 1, 9, and 17, Tavares further teaches wherein the data acquired during drilling further comprises at least one of a logging while drilling log or bit vibrations, the bit vibrations obtained using at least one of a near-bit downhole tool, vibration sensors in a drill string, or vibration sensors at a surface of a well (logging tool with rotary bit drills into the earth (para [0003]), logging tools “logging while drilling” perform measurement and sensor “vibration sensor” lowered into the well, para [0033]). 
As per Claims 3, 11, and 19, Tavares in view of Matsunaga teaches the method, CRM, and system of claims 1, 9, and 17, Tavares further teaches25 the drilling  ( drilling rock samples along the well, [0032]-[0033]) is indicative of drilling instrumentation (logging tool), a drilling regime (drilling plan, e.g. from 10 ft and 50 ft, sampling intervals locations, d1, d2, d3, etc.), and the elastic properties of the geological formation (elastic properties obtain from rock analysis).  
As per Claims 6 and 14, Tavares in view of Matsunaga teaches the method and CRM of claims 1 and 9, Tavares 10further teaches comprising training, by the computer system, the machine learning classification algorithm to determine the drilling environment classification based on training data obtained from offset wells ( Figs 2, 4, Fig 7, [0038], [0046] ), the training data comprising wireline logs, logging while drilling logs (logging tool is a wireline logging using string to lower the drilling bit into the well, see [0033] ), bit vibrations ( [0003] ), the drilling parameters, elastic properties of geological formations obtained from core data ( Fig 3, core plugs 320 generate core data, [0032]-[0033] ), 15identified geological formation types and geological interpretations ( [0028]-[0030] ).
As per Claims 7 and 15, Tavares in view of Matsunaga teaches the method and CRM of claims 1 and 9, Tavares further teaches comprising training, by the computer system, the machine learning regression algorithm ( claim 1 at selecting step/Feature vector )  to determine the elastic properties based on training data obtained from offset wells ( Figs 2, 4, Fig 7, [0038], [0046] ), the training data comprising wireline logs, logging while drilling logs (logging tool is a wireline logging using string to lower the drilling bit into the well, [0033] ), bit vibrations, the drilling parameters, elastic properties 20of geological formations obtained from core data ( Fig 3, core plugs 320 generate core    
As per Claims 8 and 16, Tavares in view of Matsunaga teaches the method and CRM of claims 1 and 9, Tavares further teaches comprising training, by the computer system, the machine learning classification algorithm to identify the second feature vector from the drilling parameters ( [0029]-[0031] ), a logging while drilling log ( logging tool is a wireline logging using string to lower the drilling bit into the well, [0033] ), bit vibrations ( [0003] ), the drilling parameters, elastic properties of geological formations obtained from core data ( Fig 3, core plugs 320 generate core data, [0032]-[0033] ), 15identified geological formation types and geological interpretations ( [0028]-[0030] ).  
 
7.	Claims 4, 12, and 20 are rejected under AIA  35 U.S.C. 103 as being obvious over Tavares in view of Matsunaga and Poitzsch (US patent 9,297,251 – of record).
As per Claims 4, 12, and 20, Tavares in view of Matsunaga teaches the method, CRM, and system of claims 1, 9, and 17, Tavares further teaches the drilling parameters represent at least one of surface drilling parameters or downhole drilling parameters ( rotary bit for downhole drilling, [0003] ), the drilling parameters comprise a rate of penetration ( [0049] ), an area of drill bit ( Fig 1A, [0003] ), but 
Tavares in view of Matsunaga does not teach a rotational drilling speed, a mud motor speed, a drilling torque, a weight on bit, a 5temperature of a drilling mud, a weight of the drilling mud, a nozzle diameter of the drill bit, and a number of cutters of the drill bit.  However, Poitzsch discloses a rotational drilling speed, a mud motor speed, a drilling torque, a weight on bit, a 5temperature of a drilling mud ( col 6 lines 25-33 ), a weight of the drilling mud ( col 7 line 59 ), a nozzle diameter of the drill bit ( Fig 2, 

8.	Claims 5 and 13 are rejected under AIA  35 U.S.C. 103 as being obvious over Tavares in view of Matsunaga and de Reynal (US patent 8,082,104 – of record).
As per Claims 5 and 13, Tavares in view of Matsunaga teaches the method and CRM of claims 1 and 9, Tavares further teaches the elastic properties comprise a compressional velocity, a shear velocity, a density, a Young's modulus, and a Poisson's ratio ( Density measured in Fig 13, Table 1 ). But Tavares in view of Matsunaga does not explicitly teach an unconfined compressive strength. However, de Reynal discloses an unconfined compressive strength ( col 2 lines 1-2). Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to modify the teachings of Tavares and Matsunaga having an unconfined compressive strength as taught by de Reynal that would facilitate and enhance the drilling more effectiveness.  
Conclusion
9.	THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNDA DINH whose telephone number is (571)270-7150.  The examiner can normally be reached on Mon-Fri between 9AM-6PM.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached on (571)272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

 /LYNDA DINH/ Examiner, Art Unit 2865                                                                                                                                                                                                       
/ALEXANDER SATANOVSKY/Primary Examiner, Art Unit 2863